Name: Commission Regulation (EEC) No 3224/91 of 5 November 1991 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/16 Official Journal of the European Communities 6. 11 . 91 COMMISSION REGULATION (EEC) No 3224/91 of 5 November 1991 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals HAS ADOPTED THIS REGULATION : Article 1 The section headed 'FRANCE' in the Annex to Regula ­ tion (EEC) No 2006/80 is hereby amended as follows : 1 . In the department of Haute-Marne (52), the interven ­ tion centre Villers-le-Sec is added in respect of common wheat and barley. 2. In the department of Loir-et-Cher (41 ), 'Nouar-le- Fuzelier' is replaced by 'Nouan-le-Fuzelier'. 3 . In the department of Haute-Marne (52), 'Vaulx-sous- Aubiguy/Guey' is replaced by Vaux-sous-Aubiguy/ Occey'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 3 (7) thereof, Whereas Council Regulation (EEC) No 1 145/76 (3) lays down the rules for determining the intervention centres for cereals ; Whereas the intervention centres were determined by Commission Regulation (EEC) No 2006/80 (4), as last amended by Regulation (EEC) No 2207/91 (*); whereas, when the list of intervention centres in France was last amended, the centre Villiers-le-Sec in the department of Haute-Marne was deleted by mistake ; whereas that centre should be put back on the list in question ; whereas, moreover, some spelling mistakes have been made in the names of certain centres ; whereas those mistakes should be corrected at the same time ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 4. In the department of SaÃ ´ne-et-Loire (71 ), 'ChÃ ¢lons- sur-SaÃ ´ne' is replaced by 'Chalon-sur-SaÃ ´ne'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 130, 19. 5. 1976, p. 8 . (4) OJ No L 197, 30. 7. 1980, p. 1 . 0 OJ No L 203, 26. 7. 1991 , p. 15.